Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/03/2020 as modified by the preliminary amendment filed on 12/03/2020.  Claims 1-5, 7-14 and 23-24 are now pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 02/22/2021, has been considered by the Examiner and made of record in the application file.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Also according to MPEP2181.I.A.: The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.". The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“…communication device configured to…”, in claims 9, 12 and 14.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations of claim 9, 12 and 14 (Fig. 5, communication device page 14, lines 20-21,  “FIG. 5 illustrates an exemplary application display on a communication device 500 (e.g. a smartphone) that…”). 
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 13 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binning (US 2005/0143048 Al, hereinafter Binning), in view of Thomson (US Patent Number: 5,636,263 A, June, 3, 1997, hereinafter Thomson).
Regarding claim 1, Binning discloses, an emergency kit (10A) (see e.g., “systems and methods for a telecommunications network to activate…an emergency alert at a residential address”, [0003]), comprising: a mobile phone (26A) (see e.g., “a calling party's communications device 110 sharing a communications address with an Emergency Remote Control System 150”, Fig. 1, [0028] and/or Fig. 4, “a cellular phone 426”, [0035]) configured to report an identity of a 
a first apparatus (38A) (see e.g., Fig. 4, Emergency remote control system 150, Note:  “the communications address of the calling party's communications device 110 (e.g., the phone number of the calling party's communications device 110) is the same as the Emergency Remote Control Communications Address that receives the Emergency Remote Control Communications Signal from the communications network 120”, Fig. 1, [0029]), including:
a long-range communication device comprising said unique identity module (30A), for receiving (24) a communication from another long range communication device (26B) (see e.g., “the communications address of the calling party's communications device 110 (e.g., the phone number of the calling party's communications device 110) is the same as the Emergency Remote Control Communications Address that receives the Emergency Remote Control Communications Signal from the communications network 120”, Fig. 1, [0029] and/or “…an Emergency Alert Control Application uses the Emergency Alert Profile to generate the Emergency Remote Control Communications Signal, and the telecommunications network 410 transmits the 
Binning fails to explicitly disclose a first member (16A), comprising at least one member selected from a group consisting of a visual, vocal and transmitting device, for being turned on in response to said changing of said status of said first apparatus (38A) to said active status in response to said communication;
Thereby indicating a first location of an emergency event . 
In the same field of endeavor, Thomson discloses a first member (16A), comprising at least one member selected from a group consisting of a visual, vocal and transmitting device, for being turned on in response to said changing of said status of said first apparatus (38A) to said active status in response to said communication (see e.g., “locator signal flashers (i.e .• the LED) may be located in one or more places visible from outside a structure and preferably visible from a street or road nearest to where the structure is located. Illustrative non-limiting examples are shown at the following locations: mounted inside a window, as at 20; under the eaves, as at 22; in a lighted address display unit or doorbell site, as at 24; in an exterior light on or around the structure, as at 26; and on the mailbox or post supporting the mailbox, as at 28”, Fig. 1, column 
Thereby indicating a first location of an emergency event (see e.g., “the emergency personnel are travelling to the emergency locale and, seeing the emergency signal flasher, know exactly where the emergency is located”, column 7, lines 21-23).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning with Thomson, in order to temporarily identify a building, house, or other structure to which emergency personnel have been dispatched for assuring that dispatched emergency personnel quickly and easily find the emergency site when they arrive at the general locale of the emergency (see Thomson, column 1, lines 9-11 and 27-29).
Regarding claim 8, Binning and Thomson combined disclose, wherein said mobile phone includes a caller application configured for displaying a menu of control options for a plurality of said first apparatus (see Binning e.g., “An Emergency Alert Control Application uses the Emergency Alert Profile to generate and/or communicate an Emergency Remote Control Communications Signal over the communications network 120 to the Emergency Remote Control System 150 coupled with the Emergency Remote Control Communications Address”, [0028] and/or “To create, modify, and/or access an Emergency Alert Profile, any of the communications devices (e.g., reference numerals 406, 420, 422a, 422b, 424, 426, and 428, and other communications devices described herein) accesses a locally stored and/or remotely stored Emergency Alert Activation Module 314 that interfaces with one or more of the communications 
Regarding claim 13, Binning and Thomson combined disclose, wherein said mobile phone includes a caller application configured for presenting a menu for verifying a location of an emergency event (see Binning e.g., “the Emergency Remote Control Communications Signal may enable the calling party to activate a video monitoring system in the home and to receive surveillance communications signals back from the video monitoring system so that the calling party ( and/or emergency response personnel and/or a third party) has more information that may aid in preparing and responding to the emergency”, [0027] and/or “The communications system includes a home 401 having an emergency alert 140 (shown at a location exterior to or on the outside surface of the home 401), at least on Emergency Remote Control System 150…”, [0035]).
Regarding claim 23, Binning and Thomson combined disclose, wherein said mobile phone is further configured to report said unique identity module (30A) to said long range communication device (26B) (see Binning e.g., “the incoming communications signal arrives at SSP 412 that analyzes the signal(s) and routes the incoming communications signal to the SCP 414. If the SCP 414 detects a communications address of the incoming communications signal (e.g., the phone number of the calling party's communications device) and a communications address of the emergency response call center 130”, [0036] and/or “the communications address of the calling party's communications device 110 (e.g., the phone number of the calling party's communications device 110) is the same as the Emergency Remote Control Communications Address that receives the Emergency Remote Control Communications Signal from the communications network 120”, Fig. 1, [0029] and/or “the Emergency Remote Control .
Claims 2-4, 9-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binning, in view of Thomson as applied to claim 1 and further in view of  Parkulo et al. (US 2010/0146426 Al, hereinafter Parkulo).
Regarding claim 2, Binning and Thomson combined fail to explicitly disclose, wherein said emergency kit (10A) further comprises a second apparatus (34A), comprising: a first short-range transceiver (32B1), for receiving said status from said first apparatus (38A); and 
a second member (16B1), comprising at least one member selected from a group consisting of a visual, vocal and transmitting device, for being turned on once said status is active, 
thereby said second apparatus (34A) indicates a second location of said emergency event, being improved in relation to said first location.
In the same fiddle of endeavor, Parkulo discloses, wherein said emergency kit (10A) further comprises a second apparatus (34A) (see e.g., “displaying status of a plurality of emergency services personnel carrying portable devices. The portable devices each may have at least a first transceiver configured to communicate over a first  network. The portable devices may also be configured to communicate with one another”, [0005]), comprising: a first short-range transceiver (32B1), for receiving said status from said first apparatus (38A) (see e.g., “The first radio is configured to communicate over the first network to obtain status information from the portable devices carried by the emergency services personnel”, [0004] and/or “the first network 13 may be assigned a frequency, bandwidth and effective radiated power (ERP) that affords longer range capabilities ( e.g., up to 2 miles), but experiences substantial attenuation 
a second member (16B1), comprising at least one member selected from a group consisting of a visual, vocal and transmitting device, for being turned on once said 25 status is active (see e.g., “Each portable device 20… microprocessor 32 performs general functions such as analyzing received data, displaying received data or other information on the display 35, providing status or alarm indications to users via the LEDs 34…”, [0039] and/or “the PASS processor 1278 within the PAK module 1206 activates a full alarm condition with the audible alarm being generated over the piezo 1282. In addition, a visible alarm is produced at the LCD display 1246 and an emergency message is transmitted over one or both…”, [0075]), 
thereby said second apparatus (34A) indicates a second location of said emergency event, being improved in relation to said first location (see e.g., “The distance between a receiving device 20 and the target device 21 may be calculated based on signal strength, time of flight and/or time difference of arrival...”, [0061] and/or “When the location of the target device 21 is based on time of flight, the target device 21 may include the reply message and time stamp indicating when the reply message was sent. The receiving devices 20 may also record a time stamp for when a reply message is received. A comparison of the time stamps from the target device 21 and receiving devices 20 provides an estimated distance or range from the target device 21 to each receiving device 20”, [0062]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with 
Regarding claim 3, Binning, Thomson and Parkulo combined disclose, wherein said emergency kit (10A) further comprises at least a third apparatus (34B) (see Parkulo e.g., “displaying status of a plurality of emergency services personnel carrying portable devices. The portable devices each may have at least a first transceiver configured to communicate over a first network. The portable devices may also be configured to communicate with one another”, [0005]), comprising: a second short-range transceiver (32B2), for receiving said status from any of said first apparatus, said second apparatus and said third apparatus (38A, 34A) (see Parkulo e.g., “The first radio is configured to communicate over the first network to obtain status information from the portable devices carried by the emergency services personnel”, [0004] and/or “the first network 13 may be assigned a frequency, bandwidth and effective radiated power (ERP) that affords longer range capabilities ( e.g., up to 2 miles), but experiences substantial attenuation when encountering structures (e.g., walls, ceilings, etc.).As another example, the second network 15 may be assigned a frequency, bandwidth and ERP that affords shorter range capabilities (e.g., up to 500 yards), but experiences very little attenuation when encountering rigid structures”, [0029]); and 
and a third member (16B2), comprising at least one member selected from a group consisting of a visual, vocal and transmitting device, for being turned on once said 35 status is active (see Parkulo e.g., “Each portable device 20… microprocessor 32 performs general functions such as analyzing received data, displaying received data or other information on the display 35, providing status or alarm indications to users via the LEDs 34…”, [0039] and/or “the 
thereby said at least third apparatus (34B) indicates at least a third location of said emergency event, being improved in relation to any of said locations (see Parkulo e.g., “The distance between a receiving device 20 and the target device 21 may be calculated based on signal strength, time of flight and/or time difference of arrival...”, [0061] and/or “When the location of the target device 21 is based on time of flight, the target device 21 may include the reply message and time stamp indicating when the reply message was sent. The receiving devices 20 may also record a time stamp for when a reply message is received. A comparison of the time stamps from the target device 21 and receiving devices 20 provides an estimated distance or range from the target device 21 to each receiving device 20”, [0062]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Parkulo, in order for first radio to communicate over the first network to obtain status information from the portable devices carried by the emergency services personnel and interfaces indicating links between the portable devices (see Parkulo, paragraph [0004]).
Regarding claim 4, Binning and Thomson combined fail to explicitly disclose, wherein said first apparatus (38A) further comprises: 
a third short-range transceiver (32A), for receiving said status from said unique identity module (30A), for transmitting said status to other apparatuses (34A).
In the same field of endeavor Parkulo discloses, wherein said first apparatus (38A) further comprises: a third short-range transceiver (32A), for receiving said status from said 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Parkulo, in order for first radio to communicate over the first network to obtain status information from the portable devices carried by the emergency services personnel and interfaces indicating links between the portable devices (see Parkulo, paragraph [0004]).
Regarding claim 9, Binning and Thomson combined fail to explicitly disclose, a responder communication device configured to open a responder application coordinated to said caller application for displaying on said responder communication device an indicator of a status of said first apparatus. 
In the same field of endeavor Parkulo discloses, a responder communication device configured to open a responder application coordinated to said caller application for displaying on said responder communication device an indicator of a status of said first apparatus (see e.g., “The first radio is configured to communicate over the first network to obtain status information from the portable devices carried by the emergency services personnel”, [0004] and/or 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Parkulo, in order for first radio to communicate over the first network to obtain status information from the portable devices carried by the emergency services personnel and interfaces indicating links between the portable devices (see Parkulo, paragraph [0004]).
Regarding claim 10, Binning, Thomson and Parkulo combined disclose, wherein said responder application is further configured for displaying on said responder communication device a menu of control options for a plurality of said first apparatus (see Binning e.g., “An Emergency Alert Control Application uses the Emergency Alert Profile to generate and/or communicate an Emergency Remote Control Communications Signal over the communications network 120 to the Emergency Remote Control System 150 coupled with the Emergency Remote Control Communications Address”, [0028] and/or “To create, modify, and/or access an Emergency Alert Profile, any of the communications devices (e.g., reference numerals 406, 420, 422a, 422b, 424, 426, and 428, and other communications devices described herein) accesses a locally stored and/or remotely stored Emergency Alert Activation Module 314 that interfaces with one or more of the communications networks ( e.g., reference numerals 404, 410, 440, and others communications networks described herein)”, [0037]).
Regarding claim 11, Binning, Thomson and Parkulo combined disclose, wherein said caller application is further configured for presenting a menu for verifying a location of an emergency event (see Binning e.g., “the Emergency Remote Control Communications Signal may enable the calling party to activate a video monitoring system in the home and to receive surveillance communications signals back from the video monitoring system so that the calling party ( and/or emergency response personnel and/or a third party) has more information that may aid in preparing and responding to the emergency”, [0027] and/or “The communications system includes a home 401 having an emergency alert 140 (shown at a location exterior to or on the outside surface of the home 401), at least on Emergency Remote Control System 150…”, [0035]).
Regarding claim 12, Binning, Thomson and Parkulo combined disclose, a responder communication device configured to open a responder application coordinated to said caller application for displaying on said responder communication device an indicator of a status of said verification (see Parkulo e.g., “feature allows a user to keep track of the location of emergency services personnel represented in a node map”, [0053] and/or “Node icons may be placed on the physical depiction manually or may be placed and controlled automatically using GPS or other physical location determining means using conventional software and hardware components”, [0055] and/or “including messages pertaining to the location of the target device 21, is thus transmitted and retransmitted to its intended recipient, which is typically the command gateway 12”, [0065]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Parkulo, in order for first radio to communicate over the first network to obtain status 
Regarding claim 14, Binning, Thomson combined fail to explicitly disclose a responder communication device configured to open a responder application coordinated to said caller application for displaying on said responder communication device an indicator of a status of said verification.
In the same field of endeavor Parkulo discloses, a responder communication device configured to open a responder application coordinated to said caller application for displaying on said responder communication device an indicator of a status of said verification (see Parkulo e.g., “feature allows a user to keep track of the location of emergency services personnel represented in a node map”, [0053] and/or “Node icons may be placed on the physical depiction manually or may be placed and controlled automatically using GPS or other physical location determining means using conventional software and hardware components”, [0055] and/or “including messages pertaining to the location of the target device 21, is thus transmitted and retransmitted to its intended recipient, which is typically the command gateway 12”, [0065]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Parkulo, in order for first radio to communicate over the first network to obtain status information from the portable devices carried by the emergency services personnel and interfaces indicating links between the portable devices (see Parkulo, paragraph [0004]).
Claims 5, 7 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binning, in view of Thomson as applied to claim 1 and further in view of  SUTSOS et al. (US Patent Number: 5,903,216 A, May 11, 1999, hereinafter Sutsos).
Regarding claim 5, Binning and Thomson combined fail to explicitly disclose, wherein said transmitting device is configured to open (18) a gate.
In the same field of endeavor, Sutsos discloses, wherein said transmitting device is configured to open (18) a gate (see e.g., “input device 23 receives radio frequency signals from an authorized user-held radio transmitter (not shown) the system for unlocking security structure 24 would essentially be a garage door opening system. A coded signal would be transmitted to input device 23, which would be responsive only to such a coded signal on a predetermined transmission frequency to open lock assembly 25 for security structure 24.”, column 5, lines 12-19). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Sutsos, in order to quickly and easily enter restricted-access areas such as privately-gated residences and communities and secure controlled doorways without having to carry keys (see Sutsos, column 1, lines 40-43).
Regarding claim 7, Binning and Thomson combined fail to explicitly disclose, wherein said  first apparatus is configured for facilitating access of an emergency responder to a location of the first apparatus.
In the same field of endeavor, Sutsos discloses, wherein said  first apparatus is configured for facilitating access of an emergency responder to a location of the first apparatus (see e.g., “Having security structures including the gates of privately-gated communities, residences, secure controlled doorways or lock boxes for residences, industrial buildings or other security structures openable by some form of remote control device located in the emergency response or 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Sutsos, in order to quickly and easily enter restricted-access areas such as privately-gated residences and communities and secure controlled doorways without having to carry keys (see Sutsos, column 1, lines 40-43).
Regarding claim 24, Binning, Thomson and Sutsos combined disclose wherein said gate includes parking gate (see e.g., “input device 23 receives radio frequency signals from an authorized user-held radio transmitter (not shown) the system for unlocking security structure 24 would essentially be a garage door opening system. A coded signal would be transmitted to input device 23, which would be responsive only to such a coded signal on a predetermined transmission frequency to open lock assembly 25 for security structure 24.”, column 5, lines 12-19; Note: “to quickly and easily enter restricted-access areas such as privately-gated residences and communities and secure controlled doorways without having to carry keys”, column 1, lines 40-43 and/or “With such devices, different coded signals are used to open different doors or gates”, column 2, lines 41-42). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Binning and Thomson with Sutsos, in order to quickly and easily enter restricted-access areas such as privately-gated residences and communities and secure controlled doorways without having to carry keys (see Sutsos, column 1, lines 40-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645